Judgment unanimously affirmed, with costs. The judgment, in form, is for money only. Of the liability of the appellant Kew Gardens Realty Associates, Inc., for the amount of the debt there is no question. As to the judgment against the bonding company, that defendant has not appealed from the judgment. No question as to its liability is, therefore, presented to us. Order denying motion for a new trial unanimously affirmed, without costs. Although both defendants appeal from that order, there was nothing of merit shown on the motion. Present —■ Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ.